Case 2:20-cv-04974-DMG-E Document 16 Filed 10/06/20 Page 1 of 1 Page ID #:63



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 MIGUEL HERNANDEZ,                              Case No.: CV 20-4974-DMG (Ex)
12
                  Plaintiff,                      ORDER RE STIPULATION FOR
13                                                DISMISSAL OF ENTIRE ACTION [15]
14         vs.

15 TAE YOUNG KIM; and DOES 1 to 10,

16
                  Defendants.
17

18         Based on the parties’ stipulation and for good cause shown:
19         IT IS HEREBY ORDERED that the above-captioned action is dismissed with
20   prejudice, in its entirety. The parties shall bear their own fees and costs.
21

22   DATED: October 6, 2020                          _______________________________
                                                     DOLLY M. GEE
23
                                                     UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                 1
